        Case 2:20-cv-01080-SMB Document 26 Filed 06/26/20 Page 1 of 3




 1 PRICE LAW GROUP
   David Chami, Esq. (AZ Bar # 027585)
 2 8245 N. 85th Way
   Scottsdale, Arizona 85258
 3 Email: David@pricelawgroup.com
   Phone: (818) 600-5515
 4 Fax: (818) 600-5415
 5 RM WARNER, PLC
     Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
 6 8283 N. Hayden Road, Suite 229
   Scottsdale, Arizona 85258
 7 Email: Raees@RMWarnerlaw.com
   Phone: (480) 331-9397
 8 Fax: (866) 961-4984
 9 Attorneys for Plaintiffs
10
                            IN THE UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF ARIZONA
12
13
     Mohamed Sabra; and Council on                    Case No.: CV-20-1080-PHX-SMB
14 American-Islamic Relations of Arizona,
15                 Plaintiffs,
                                                      PLAINTIFFS’ MOTION FOR REFUND
16         vs.                                        OF FILING FEE
17 Maricopa County Community College
     District; and Nicholas Damask, in his
18 official and individual capacity
19                 Defendants.
20

21         Plaintiffs, Mohamed Sabra and American-Islamic Relations of Arizona, respectfully
22 request this Court refund their filing fee. On June 2, 2020, Plaintiffs filed their Complaint
23 [Doc. 1]. On the same day, Plaintiffs filed an Application to Proceed in District Court
     Without Prepaying Fees or Costs (“Application”) [Doc. 2]. On June 5, 2020, Plaintiffs’
24

                                                  1
        Case 2:20-cv-01080-SMB Document 26 Filed 06/26/20 Page 2 of 3




 1 Counsel learned that the Clerk could not issue the summons until either the Application
 2 was granted, or the filing fee was paid. Given the nature and urgency of this matter,
     Plaintiffs paid the filing fee on June 5, 2020 [receipt number: 970-18352914]. However, on
 3
     June 22, 2020, this Court granted Plaintiffs’ Application. Now, Plaintiffs ask this Court to
 4
     refund their filing fee in the amount of $400.
 5

 6 Dated: June 26, 2020
 7
     Respectfully Submitted,
 8
 9                                           By /s/ David Chami
                                             David Chami, Esq. (AZ Bar # 027585)
10
                                             PRICE LAW GROUP, APC
11                                           8245 N. 85th Way
                                             Scottsdale, Arizona 85258
12                                           Phone: (818) 600-5515
                                             Fax: (818) 600-5415
13
                                            Raees Mohamed, Esq. (AZ Bar # 027418)
14                                          RM WARNER
                                            8283 N. Hayden Road, Suite 229
15                                          Scottsdale, Arizona 85258
                                            Phone: (480) 331-9397
16                                          Fax: (866) 961-4984

17                                           Attorneys for Plaintiffs

18
19
20

21
22
23

24

                                                      2
        Case 2:20-cv-01080-SMB Document 26 Filed 06/26/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on June 26, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the ECF system, which will send notice of such filing to all
 3
     attorneys of record in this matter.
 4
 5
                                               /s/ Roxanne Harris
 6
 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20

21
22
23

24

                                                   3
